Citation Nr: 0109182	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from September 1954 to 
May 1956, and from August 1956 to January 1973.

This appeal arises from a September 1999, Department of 
Veterans Affairs Regional Office (VARO), New Orleans, 
Louisiana rating decision which denied the appellant's claim 
for entitlement to an increased rating for service-connected 
rheumatoid arthritis, evaluated as 10 percent disabling.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The appellant contends, in essence, that her service-
connected rheumatoid arthritis warrants a higher disability 
rating than currently assigned.  VA treatment records were 
submitted which indicate that the appellant is followed for 
various joint complaints.  A January 1999 treatment entry 
indicated that an overview was made of the appellant's 
rheumatoid arthritis complaints with "ongoing traumatic 
attacks which prohibit movement" and with required use of 
orthopedic devices.  The appellant was provided a VA joints 
examination in July 1999, which indicated diagnoses of 
rheumatoid arthritis; cervical degenerative bone and disc 
disease by x-ray; spondylolisthesis of the 4th lumbar 
vertebra; mild spondylosis of the lumbar spine; and arthritis 
of both elbows and both knees.  Rheumatoid factor was 
reportedly negative.  However, the symptoms, if any, 
attributable to the appellant's service-connected rheumatoid 
arthritis, versus her other nonservice-connected joint 
disabilities, were not differentiated.  The Board notes that 
when it is not possible to separate the effects of a service-
connected condition versus a nonservice-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  Mittleider v. 
West, 11 Vet.App. 181, 182 (citing 61 Fed.Reg. 52698 (Oct. 8, 
1996).  Therefore, an additional VA examination is warranted 
in order to distinguish the appellant's service-connected 
rheumatoid arthritis symptoms.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be scheduled for 
a VA orthopedic examination.  All 
indicated tests should be conducted for 
the purpose of a differential evaluation.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must then 
render an opinion specifically 
differentiating and distinguishing 
between the appellant's service-connected 
rheumatoid arthritis symptoms and those 
of her nonservice-connected disabilities.  
If the examiner cannot distinguish or 
differentiate the residuals attributable 
to her service-connected disability 
versus her nonservice-connected 
disabilities, the examiner should so 
state.  A report of the examination 
should be associated with the appellant's 
claims folder.

3.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





